        Case 1:21-cv-01164-NONE-JLT Document 4 Filed 08/20/21 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   FERNANDO GASTELUM,                              )   Case No.: 1:21-cv-01164-NONE-JLT
                                                     )
12                  Plaintiff,                       )   ORDER DENYING APPLICATION TO PROCEED
                                                     )   IN FORMA PAUPERIS AS MOOT
13          v.                                       )
                                                     )   ORDER DIRECTING CLERK OF COURT TO
14   NORTHWEST TARGET LLC, et al.,
                                                     )   ISSUE SUMMONS AND NEW CASE
15                  Defendants.                      )   DOCUMENTS
                                                     )
16                                                   )

17          Fernando Gastelum filed a complaint in this action on August 2, 2021. (Doc. 1.) Plaintiff did

18   not pay the filing fee in this action and instead, applied to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. (Doc. 2.) On August 5, 2021, the Court found Plaintiff’s application was not

20   sufficiently completed for the Court to determine if he is entitled to proceed in this action without

21   prepayment of fees. (Doc. 3.) The Court ordered Plaintiff to either file a long form application to

22   proceed without prepayment of fees or to pay the filing fee within twenty-one days. (Id.) On August

23   18, 2021, Plaintiff paid the filing fee for this action. The Court has reviewed Plaintiff’s complaint and

24   finds that it contains sufficient factual allegations for a summons to issue. Accordingly, the Court

25   ORDERS:

26          1.      Plaintiff’s application to proceed without prepayment of fees, filed August 2, 2021

27                  (Doc. 2), is DENIED as moot; and

28          2.      The Clerk of the Court is DIRECTED to issue civil new case documents and summons

                                                         1
       Case 1:21-cv-01164-NONE-JLT Document 4 Filed 08/20/21 Page 2 of 2


1               in this action.

2
3    IT IS SO ORDERED.

4      Dated:   August 19, 2021                  _ /s/ Jennifer L. Thurston
5                                      CHIEF UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
